                          Case 2:20-cv-00765-RFB-VCF Document 21 Filed 07/13/20 Page 1 of 2




                     1    Deverie J. Christensen
                          Nevada State Bar No. 6596
                     2    Lynne K. McChrystal
                          Nevada State Bar No. 14739
                     3    JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                     4    Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                     5    Fax: (702) 921-2461
                          Email: deverie.christensen@jacksonlewis.com
                     6    Email: lynne.mcchrystal@jacksonlewis.com

                     7    Attorneys for Defendant
                          TIJUANA, LLC
                     8
                     9                                 UNITED STATES DISTRICT COURT

                     10                                       DISTRICT OF NEVADA

                     11   RUDI JIMENEZ,
                                                                               Case No.: 2:20-cv-00765-RFB-VCF
                     12                  Plaintiff,
                                                                               STIPULATION TO EXTEND TIME FOR
                     13          vs.                                           DEFENDANT TO FILE ITS REPLY IN
                                                                               SUPPORT OF MOTION TO DISMISS
                     14   TIJUANA, LLC, d/b/a ADVANCE MEDICAL                  PLAINTIFF’S COMPLAINT
                          STAFFING, d/b/a RAPID TEMPS, INC., a
                     15   domestic limited liability company; DOES I-X;        (First Request)
                          and ROE BUSINESS ENTITIES I-X,
                     16   inclusive,

                     17                  Defendants.

                     18
                     19          IT IS HEREBY STIPULATED by and between Plaintiff RUDI JIMENEZ (“Plaintiff”),

                     20   through his counsel, MAIER GUTIERREZ & ASSOCIATES, and Defendant, RAPID TEMPS,

                     21   INC. d/b/a/ TIJUANA, LLC (“Defendant”), by and through its counsel, Jackson Lewis P.C.,

                     22   hereby stipulate and agree to extend the time for Defendant to file its reply in support of motion to

                     23   dismiss the Plaintiff’s Complaint, which is currently due on July 8, 2020, until July 15, 2020.

                     24          1.      The parties believe these extensions are appropriate because Counsel for

                     25   Defendant’s drill schedule with the Army National Guard was adjusted unexpectedly due to the

                     26   COVID-19 pandemic, and accordingly Defendant needs a brief extension for its reply.

                     27          2.      This stipulation and order are sought in good faith and not for the purpose of delay.

                     28
Jackson Lewis P.C.
                                                                           1
    Las Vegas
                          Case 2:20-cv-00765-RFB-VCF Document 21 Filed 07/13/20 Page 2 of 2




                     1             3.       This is the first request for an extension for Defendant to file its reply in support of

                     2    Motion to Dismiss.

                     3             4.       Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

                     4    as waiving any claim and/or defense held by any party.

                     5             Dated this 8th day of July, 2020

                     6    MAIER GUTIERREZ & ASSOCIATES                             JACKSON LEWIS P.C.

                     7
                           /s/ Joseph N. Mott                                              /s/ Lynne K. McChrystal
                     8    Joseph A. Gutierrez                                      Deverie J. Christensen
                          Joseph Nathan Mott                                       Lynne K. McChrystal
                     9    Danielle J. Barraza                                      JACKSON LEWIS P.C.
                          8816 Spanish Ridge Avenue                                300 S. Fourth Street, Suite 900
                     10                                                            Las Vegas, Nevada 89101
                          Las Vegas, NV 89148
                                                                                   Tel: (702) 921-2460
                     11   Telephone: (702) 629-7900                                Fax: (702) 921-2461
                          Fax: (702) 629-7925                                      Email: deverie.christensen@jacksonlewis.com
                     12   Email: jag@mgalaw.com                                    Email: lynne.mcchrystal@jacksonlewis.com
                          Email: jnm@mgalaw.com
                     13   Email: djb@mgalaw.com                                    Attorneys for Defendant
                     14
                          Attorneys for Plaintiff Rudi Jimenez
                     15
                     16
                                                                   ORDER
                     17
                                                                   IT IS SO ORDERED.
                     18
                                                               ________________________________
                     19                                        RICHARD     F. BOULWARE, II
                                                                  U.S. District/Magistrate Judge
                     20
                                                               UNITED STATES DISTRICT JUDGE
                                                                 Dated:
                                                               DATED this `13th day of July, 2020.
                     21
                     22
                          4851-8032-3266, v. 1
                     23
                     24
                     25
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                               2
    Las Vegas
